--------------------------------------------------------------------------------


Exhibit 10.3
 


 
FIRST AMENDMENT TO RENEWAL AGREEMENT


THIS FIRST AMENDMENT TO RENEWAL AGREEMENT, dated as of July 13, 2005 (this
“First Amendment”), between CNL RETIREMENT PROPERTIES, INC., a corporation
organized under the laws of the State of Maryland (the “Company”), and CNL
RETIREMENT CORP., a corporation organized under the laws of the State of Florida
(the “Advisor”) (each of the Company and the Advisor sometimes hereinafter
referred to as a “Party”, and collectively, as the “Parties”).


W I T N E S S E T H


WHEREAS, the Parties entered into that certain Advisory Agreement, dated as of
May 3, 2004 (the “Advisory Agreement”); capitalized terms used herein and not
otherwise defined herein shall have their respective meanings set forth in the
Advisory Agreement;


WHEREAS, the Parties entered into that certain Renewal Agreement, dated as of
May 2, 2005 (the “Renewal Agreement”), which provided for the renewal of the
Advisory Agreement for an additional one-year term commencing on May 3, 2005,
and terminating at 12:00 a.m. midnight (Eastern time) on May 3, 2006 (unless
sooner terminated by either or both Parties in accordance with the terms of the
Advisory Agreement), subject to the terms and conditions set forth therein;


WHEREAS, pursuant to the terms of the Renewal Agreement, the Parties agreed to
negotiate in good faith with respect to whether a reduction in the percentage
rate(s) of Total Proceeds to be used in Section 9(b) of the Advisory Agreement
for determining Acquisition Fees payable to the Advisor under the Advisory
Agreement should be effected; and


WHEREAS, the Parties desire to amend the Renewal Agreement and the Advisory
Agreement to reflect their agreement with respect to the percentage rate(s) of
Total Proceeds to be used in Section 9(b) of the Advisory Agreement for
determining Acquisition Fees payable to the Advisor under the Advisory
Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties agree as follows:


1.     Percentage Rate(s) of Total Proceeds for Acquisition Fees. The Advisory
Agreement is hereby amended by deleting the reference to “4.0%” in (i) the
definition of “Permanent Financing” in Section 1 and (ii) the first sentence of
Section 9(b) and replacing it in each case with “3.0%.” This amendment of the
Advisory Agreement shall be deemed effective as of May 3, 2005.


2.     Certain Other Agreements. Paragraph 2 (Certain Other Agreements) of the
Renewal Agreement is hereby deleted in its entirety.


3.     Effect on the Renewal Agreement and the Advisory Agreement. Except as
specifically amended herein, each of the Renewal Agreement and the Advisory
Agreement shall remain in full force and effect.


4.     Severability. The provisions of this First Amendment are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
 
 

--------------------------------------------------------------------------------

 

5.     Construction. The provisions of this First Amendment shall be
interpreted, construed and enforced in all respects in accordance with the laws
of the State of Florida applicable to contracts to be made and performed
entirely in said state.


6.     Entire Agreement. This First Amendment, together with the Renewal
Agreement and the Advisory Agreement, contain the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
thereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof and thereof.
The express terms hereof and thereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof
or thereof. This First Amendment may not be modified or amended other than by an
agreement in writing.


7.     Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this First Amendment are for convenience only, and
they neither form a part of this First Amendment nor are they to be used in the
construction or interpretation hereof.


8.     Execution in Counterparts. This First Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This First Amendment shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the
date and year first above written.
 

 
CNL RETIREMENT PROPERTIES, INC.
         
By:
/s/ Thomas J. Hutchison III
 
Name:
Thomas J. Hutchison III
 
Its:
CEO & President
             
CNL RETIREMENT CORP.
         
By:
/s/ James M. Seneff, Jr.
 
Name:
James M. Seneff, Jr.
 
Its:
Chairman of the Board